IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00265-CR

HELIODORO CAMEJO,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                               From the County Court
                               Bosque County, Texas
                                Trial Court No. 18368


                           MEMORANDUM OPINION


       Heliodoro Camejo, who is pro se and not indigent, is appealing a county-court

conviction for speeding, according to his document entitled “statement of facts,” which

we have initially treated as a notice of appeal. Since the filing of this putative appeal,

Camejo has had no contact with this Court. Camejo has not responded to this Court’s

letter requesting him to clarify if he is appealing to this Court. Camejo also has not filed

the docketing statement, despite our letter directing him to do so.

       Most importantly, the clerk’s record has not been filed because Camejo has failed
to pay or make arrangements to pay the clerk’s fee for preparation of the record (he also

has failed to pay or make arrangements to pay the reporter’s fee for preparation of the

reporter’s record), and we notified Camejo that we might dismiss this case for want of

prosecution for this failure.

       Camejo has completely failed in his duty to prosecute this appeal, to contact this

Court, and to take any further action toward prosecuting this appeal. We conclude that

Camejo does not desire to prosecute this appeal. Accordingly, we dismiss this appeal,

under our inherent authority, for want of prosecution. See Peralta v. State, 82 S.W.3d
724, 725 (Tex. App.—Waco 2002, no pet.).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 19, 2011
Do not publish
[CR25]




Camejo v. State                                                                    Page 2